Citation Nr: 1042381	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  10-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
injury.

2.  Entitlement to service connection for severe headaches 
claimed as due to residuals of brain injury.

3.  Entitlement to service connection for loss of teeth due to 
facial wounds.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and G.S.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had verified active service from September 1949 to 
March 1957.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in March 2009, a statement of the case was issued in April 
2010, and a substantive appeal was received in April 2010.  The 
Veteran testified at a Board hearing in August 2010; the 
transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further action 
is required on his part.


FINDINGS OF FACT

1.  Residuals of brain injury were not manifested during service 
and are not otherwise related to the Veteran's active service.

2.  Severe headaches were not manifested during service and are 
not otherwise related to the Veteran's active service, to include 
a service-connected disability.  

3.  Loss of teeth is not due to combat or trauma during active 
service, and is not otherwise related to the Veteran's active 
service


CONCLUSIONS OF LAW

1.  Residuals of brain injury were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Severe headaches were not incurred or aggravated in service, 
and are not proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).  

3.  Loss of teeth was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2008, prior to the adjudication of the Veteran's claims, 
a VCAA letter was issued to the Veteran which notified him of 
what information and evidence is needed to substantiate his 
claims of service connection, as well as what information and 
evidence must be submitted by the claimant; what information and 
evidence will be obtained by VA; and the evidence necessary to 
establish a disability rating and effective date.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In short, 
the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

VA also has a duty to assist the Veteran pursuant to 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c).  The evidence of record 
contains the Veteran's service treatment records, service 
personnel records, VA treatment records, private treatment 
records, and lay statements from the Veteran, family members, and 
a fellow soldier, and testimony from the Veteran, his spouse, and 
a fellow soldier.  The Veteran reported that he underwent 
treatment at the Letterman Army Hospital at the Presidio in San 
Francisco, California from January to March 1952; however, a 
January 2010 request failed to show any such records.  The 
Veteran reported that he underwent treatment at Camp Atterbury, 
Indiana in 1952; however, a January 2010 request failed to show 
any such records.  The Veteran reported that he sought treatment 
at Walter Reed Army Medical Center in 1957 for repair of facial 
wounds; however, a March 2010 request failed to show any such 
records.  

The Veteran has also suggested on several occasions that his 
records were destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  There is no 
indication in the record, however, that his records are fire 
related, as there are service treatment and personnel records 
from his approximately eight year period of active service, to 
include personnel and medical documents pertaining to his 
entrance, personnel and medical documents generated during his 
period of active service, and personnel and medical documents 
pertaining to his separation from service.  There is otherwise no 
indication that there are any outstanding service treatment or 
personnel records.  The Board has determined that VA's duty to 
assist has been fulfilled in light of the negative responses, and 
further efforts to obtain such records would be futile.  
38 C.F.R. § 3.159(c)(2).  

VA is required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).  
As will be discussed in complete detail below, the competent and 
credible evidence in this case does not establish an injury in 
service, nor a possible association between a current disability 
and service.  Therefore, a VA opinion is not required.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
brain injury, loss of teeth, and headache issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  
As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are not considered to be disabling 
conditions, but may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will be 
made as to whether it is due to a combat wound or other service 
trauma, or whether the Veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding that a 
dental condition is due to service trauma is that a Veteran will 
be eligible for VA dental treatment for the condition without the 
usual restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
"trauma," because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5- 97 
(January 22, 1997).  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).

In March 2008, the Veteran submitted a claim of service 
connection for dental problems, brain injury, and severe 
headaches due to the brain injury, which he asserts are due to 
being shot and wounded while serving during the Korean War.  He 
stated that he was shot in the face where he received major 
dental injuries.  He stated he also received shrapnel and debris 
throughout his facial area which he believes has caused his 
severe headaches.  He asserted that his disabilities began on 
September 1, 1951.

The Board notes that the Veteran has reported active service from 
January 1945 to September 1949; however, such service has not 
been verified in any service personnel records.  Review of 
service personnel records reflect that the Veteran reported 
attending high school in Oregon from 1944 to 1947, and that he 
attended the American Institute of Banking from 1947 to 1949.  He 
also reported civilian employment during this time period, and 
left civilian employment in January 1949 to join the Army.  An 
Application For Entrance to Officer Candidate School reflects 
that with regard to 'Military Service' the Veteran checked the 
'No' boxes for being inducted or discharged, and reported that he 
enlisted on September 2, 1949.  Thus, the Veteran's only period 
of verified active service was from September 1949 to March 1957.

The Veteran's DD Form 214 reflects that he had 1 year and 10 days 
of foreign and/or sea service.  His service personnel records 
reflect that he participated in the 1st UN Counter Offensive, CCF 
Spring Offensive, UN Summer-Fall Offensive, and 2nd Korean 
Winter.  He had foreign service in Japan from March 22, 1951; 
foreign service in Korea from April 10, 1951; and, foreign 
service in Japan from March 10, 1952, to April 1, 1952.  From 
September 28, 1951, his military occupational specialty was 
"Comb Eng Unit Comd" or a combat engineer unit commander.  He 
served with the Co B 2nd Eng C Bn FEC during his period of 
service in Korea.  

The Veteran's service personnel records and DD Form 214 reflect 
that he is in receipt of the Distinguished Unit Citation, Korean 
Service Medal, National Defense Service Medal, United Nations 
Service Medal, and 1 Overseas Bar.  His DD Form 214 reflects 
'None' with regard to any wounds received as a result of action 
with enemy forces.  He asserts that he was awarded the Purple 
Heart and Silver Star; however, service personnel records do not 
support such assertion.  A September 2009 VA request was negative 
for verification of receipt of the Purple Heart.  

An October 1950 clinical record reflects that the Veteran 
sustained a simple fracture to the nasal bones playing football.  
On March 19, 1951, the Veteran underwent a physical examination, 
thus prior to his foreign service.  He reported that he fractured 
his nose stateside in October 1950, but otherwise denied any 
accident, injury, surgical operations, or hospitalization for 
illness.

On May 2, 1951, the Veteran sought treatment for possible 
fracture to the ribs from his jeep turning over the day prior.  
X-ray examination was negative, and the assessment was contusion, 
right chest.

Dental treatment records do not reflect any treatment for trauma 
to the teeth or any loss of teeth.  

An Officer Efficiency Report for the period April 12, 1951, to 
July 31, 1951, reflects that the Veteran served as a Platoon 
Leader, and the rating officer commented that the Veteran had 
excellent physical and moral qualities.  An Officer Efficiency 
Report for the period September 25, 1951, to October 29, 1951, 
reflects that the Veteran fulfilled duties as mess, supply, and 
transportation officer, and that he demonstrated all the 
necessary qualities for good leadership and responsibility.  An 
Officer Efficiency Report for the period October 30, 1951, to 
December 11, 1951, reflects that he served as instructor to the 
Engr. Bn., 5th ROK Division and was of invaluable aid in the 
completion of the shower facilities at the headquarters.  The 
rating officer commented that he is physically fit, mentally 
alert and of high moral quality.  An Officer Efficiency Report 
for the period January 1, 1952, to March 3, 1952, reflects that 
the Veteran served as a Platoon Leader.  The rating officer 
commented that the Veteran was extremely well balanced and 
technically competent officer in superior physical condition and 
with extremely high mental and moral standards.  An Officer 
Efficiency Report for the period June 9, 1952, to July 8, 1952, 
reflects that the Veteran served as a Platoon Leader and unit 
Mess Officer.  He had assumed command from the rating officer and 
showed great promise of future development.  An Officer 
Efficiency Report for the period July 9, 1952, to December 31, 
1952, reflects that he served as a Battalion Supply Officer and 
Company Commander, and that he was very alert mentally and always 
maintains an excellent military appearance.  He is active in 
sports and in good physical condition.  

An October 28, 1952 Certificate from Camp Atterbury reflects that 
the Veteran was examined and found physically capable of 
performing duties commensurate with his rank and experience 
present or basic branch of service.  A November 12, 1953 
Certificate reflects that the Veteran was examined and was found 
physically capable of performing duties commensurate with his 
rank and experience.

An Officer Efficiency Report for the period January 1, 1953, to 
December 31, 1953, reflects the comments that he is in good 
physical condition and active in several sports and that his mind 
is quick and he is zealous in furthering his military education.

An examination report dated in October 1954 reflects the 
Veteran's signed statement that since his last annual physical 
there has been no change in his physical condition. An 
examination report dated in October 1955 reflects the Veteran's 
signed statement that there has been no significant change since 
his last physical examination.  On a Report of Medical History 
completed by the Veteran in October 1955, he checked the 'No' 
boxes for 'frequent or severe headache' and he also checked the 
'No' boxes for any consultation or treatment by clinics and any 
other illness or injury.  An examination report dated in October 
1956 reflects the Veteran's signed statement that there has been 
no change in his physical condition since his last physical 
examination.  

On a Report of Medical History completed by the Veteran in 
February 1957, he checked the 'No' boxes for 'frequent or severe 
headache' and he also checked the 'No' boxes for any consultation 
or treatment by clinics and any other illness or injury.  A 
February 1957 examination conducted for separation purposes 
reflects that his 'head, face, neck and scalp' and 'neurologic' 
system were clinically evaluated as normal.  

Post-service medical evidence reflects that the Veteran suffered 
a cerebrovascular accident in 2003, and since that time he has 
sustained severe cognitive decline.  A December 2008 statement 
from his private physician, J.S., M.D., reflects that he suffers 
from PTSD due to shrapnel in his hip and head received in the 
Korean War as well as severe headaches which are secondary to his 
brain injury caused by the aforementioned circumstances.  
Neurology reports reflect that the Veteran was suffering from 
mild cognitive deficits most likely related to his remote stroke.  

An August 2008 VA clinical entry reflects the Veteran's spouse's 
report that the Veteran had a stroke in 2003 and forgets things.  
He gets confused and she has to help.  He stated that he received 
the Purple Heart but all his records were burned up.  He stated 
that he was injured in the war and suffered a gunshot wound to 
his hip and head and his teeth came out.  He stated that he 
recovered in San Francisco for over a year.  The Veteran denied 
any residuals from such injuries.  The examiner diagnosed 
dementia vascular versus Alzheimer's.  

At the Board hearing, the Veteran testified that he was initially 
wounded when he sustained shrapnel to his hip and back.  He 
stated he did not realize until he reached the hospital.  He 
stated that the shrapnel was removed and he went on his "merry 
way."  (T. at 4.)  He submitted a picture of himself leaning on 
a cane next to a tent and testified that this was taken after he 
incurred shrapnel to his back.  (T. at 5.)  The second time he 
was injured he participated in a firefight and a grenade went off 
and he got hit in three places.  He stated there was a time when 
he was captured by the Chinese for approximately a day and they 
bound his feet and his toes were broken, but he escaped by 
rolling down a hill into a snow bank.  He stated he was "walking 
injured the longest."  (T. at 4-6.)  He stated that he sustained 
a third injury when he was filling holes and he was shot through 
his jaw and it went through his head.  He stated he was sent to 
Japan via helicopter and then sent to San Francisco for 
treatment.  (T. at 6-7.)  He stated he was awarded Purple Hearts 
for these injuries.  (T. at 7.)  With regard to his performance 
reports which reflected that he was physically fit or in good 
condition, he claimed that his superiors knew about his injuries.  
He claimed that he only sustained walking injuries.  He stated he 
could physically perform using a cane.  The Veteran stated that 
he went to San Francisco and then Wisconsin and he was walking 
wounded with a bandage.  When he was stationed at Camp Atterbury, 
he stated that surgical work was performed on his face, covering 
scars.  

A fellow soldier, G.S., submitted a statement and testimony 
pertaining to combat encounters that he experienced and he stated 
that the Veteran incurred similar encounters because he was right 
"next door."  He also stated that he was told by the Veteran 
and another solider that the Veteran received the Purple Heart, 
but was not present when he was presented with a Purple Heart.  

The Veteran's spouse has submitted statements indicating that the 
Veteran suffered shrapnel wounds to the head and hip, and that he 
was hospitalized in San Francisco for many months (see Jan. 2010 
corr.) or up to 15 months (see Jan. 2009 corr.)

In adjudicating these claims, the Board must assess the Veteran's 
competence and credibility with respect to his statements and 
other lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 
69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

In this instance, the Veteran is competent to testify to his 
experiences during service and any continuity of symptoms 
thereafter; however, the Board finds that in light of the 
extensive official reports of the Veteran's service, this 
testimony is not credible.  Specifically, while the Veteran 
asserts that he incurred injuries during his period of wartime 
service in Korea, the service treatment and personnel records are 
void of any subjective complaints or objective findings related 
to shrapnel and/or gunshot wounds to the jaw or head, or that he 
lost teeth due to trauma.  As detailed, the only service 
treatment record generated during his period of service in Korea 
reflects that he sustained a possible fracture to the ribs due to 
his jeep overturning, but there are no clinical entries 
reflecting shrapnel or gunshot wounds.  

The Veteran underwent several annual examinations in October 
1954, 1955, and 1956 and no disabling conditions are reflected, 
and the Veteran did not report any symptomatology related to 
residuals of gunshot wounds or shrapnel wounds.  On February 1957 
separation examination, there are no disabling conditions 
reflected, and again he did not report any symptomatology related 
to residuals of gunshot wounds or shrapnel wounds.  Given the 
severity of the injuries now claimed, it is unclear why the 
Veteran did not voice complaints at some point during his 
approximately eight years of service, or that the injuries went 
unnoticed by superiors who were in charge of keeping his service 
treatment and personnel records.  To the contrary, these records 
affirmatively show that the Veteran was clinically evaluated as 
normal by trained medical personnel.  Dental records are also 
void of any loss of teeth due to trauma; he appears to have only 
undergone periodontal treatment.  It is also relevant that the 
Veteran's DD Form 214 specifically indicates that the Veteran did 
not sustain any wounds during action with enemy forces.  

Equally as important, performance evaluations completed while the 
Veteran was serving in Korea and subsequent to such tour of duty 
indicate that the Veteran was in excellent physical condition.  
An Officer Efficiency Report from January 1, 1952, to March 3, 
1952, which was for the period six days before he left Korea, 
reflects that his physical condition was "superior."  An 
Officer Efficiency Report for the period July 9, 1952, to 
December 31, 1952, which was completed for the period four months 
and beyond after he returned from Korea, reflects that the 
Veteran was active in sports and in good physical condition.  
These reports are certainly not consistent with the Veteran's and 
his spouse's statements that he incurred three separate injuries 
during service in Korea, nor that he was recovering from injuries 
for over a year following his service in Korea.  

The Veteran has submitted a photograph of himself purportedly 
taken after his initial injury (see T. at 5) and he appears to be 
leaning on a wooden stick or cane, but the photograph does not 
reflect that the Veteran was recovering from an injury.  The 
Veteran and his spouse have suggested that he was transported to 
San Francisco following his final injury and have variously 
reported that it took several months to over a year to recover; 
however, service personnel records contain performance 
evaluations during such period which do not reference any 
disabling conditions nor do they indicate he was hospitalized at 
the time of such performance evaluations.  

The Board cannot disregard the evidence of record which includes 
current findings of vascular dementia or Alzheimer's following a 
cerebrovascular accident.  Dr. S. stated in December 2008 that 
the Veteran has suffered severe cognitive decline since his 
cerebrovascular accident.  The medical records reflect that the 
Veteran has experienced memory problems following the accident, 
which have been reported in detail by his spouse.  The Veteran's 
memory issues are further evidenced by his contentions that he 
had active service prior to September 1949, when the documentary 
evidence reflects that he was in school or employed in a civilian 
capacity prior to September 1949.  

To sum up, the Veteran's service treatment and personnel records 
document the Veteran's long period of service, to include that 
period while he served in Korea as a combat engineer.  Those 
contemporaneous records are wholly contradictory to his recent 
statements in conjunction with his claimed in-service injuries.  
The Board notes that the Veteran has testified that these records 
may have been "sanitized" by the National Security Agency 
(NSA), for which he worked after separating from service.  
Unfortunately, there has been no way to confirm such treatment of 
his records, nor any valid reason given as to why this would be 
necessary.  As the Veteran's official record before VA appears 
whole and untampered, the Board has no choice but to find the 
record complete.  Based on the record before the Department, the 
Board finds that the Veteran's testimony as to the events he 
experienced in service specific to his incurring brain and facial 
injuries is not credible.  Further, the Board finds that the 
contemporaneous medical and personnel records are more probative 
of the Veteran's service. 

The Board has also assessed the competency and credibility of the 
Veteran's spouse, daughter, and fellow soldier with respect to 
statements made in conjunction with the claims.  The Veteran's 
daughter submitted a statement in May 2009, in which she recalled 
being told about the Veteran's service in Korea and that he 
received head injuries which involved pieces of metal that could 
never be removed.  But the Veteran's daughter stated that she was 
very young when the Veteran served, the stories were told to her 
over 40 years ago, and such stories were told to her by her 
grandmother and mother, and she deemed her mother's stories 
unreliable.  While the Veteran's daughter is competent to state 
her recollections of what she was told, her reports are less than 
credible for the purpose of establishing service connection, in 
light of the fact that such stories were told by third parties 
and are unsupported by the documentary record.

The Board finds that the fellow soldier, G.S., is competent to 
report what he experienced during service and finds his 
assertions of his combat service to be credible, but there is no 
indication that he was present with the Veteran during his 
service in Korea, nor did he witness any of the purported 
injuries.  G.S.'s statements and testimony essentially amount to 
speculation as to what the Veteran likely experienced during his 
period of service in Korea based on his own experiences.  Thus, 
G.S. is not competent to attest to any injuries the Veteran 
sustained during active service, or any treatment rendered during 
service.  The Board also acknowledges G.S.'s statement that the 
Veteran and another solider told him that the Veteran received 
the Purple Heart; however, even if he recalled being told that, 
he was not present during such award and was not present during 
any of the purported injuries, thus he has no firsthand knowledge 
of any such award.  As detailed, there is no documentary evidence 
to support a finding that the Veteran was awarded the Purple 
Heart.

The Board finds that the Veteran's spouse is competent and 
credible to report her observations of the Veteran, to include 
his symptomatology experienced since his cerebrovascular 
accident.  The Veteran and his spouse, however, were not married 
at the time the Veteran had active service, and did not marry 
until over 30 years after the Veteran separated from service.  
Thus, the Veteran's spouse is not competent to attest to any 
injuries the Veteran sustained during active service, or any 
treatment rendered during service.

The Board has also given consideration to the December 2008 
statement of Dr. S. in which she states that the Veteran has PTSD 
due to shrapnel in his hip and head.  Review of the medical 
records accompanying such statement do not reflect that she has 
examined the Veteran for any shrapnel in his hip or head; the 
physician has treated him for headaches which she states are due 
to his cerebrovascular accident.  Dr. S. has treated the Veteran 
since 2004, and there is no indication that she has any objective 
knowledge of any shrapnel in the hip or head.  Nor does the 
medical record confirm any such shrapnel.  Thus, such statement 
does not provide support for the claimed disabilities.

The Board commends the Veteran for his service, but the negative 
clinical and documentary evidence both during and after service 
is more probative than the remote assertions of the Veteran and 
other lay witnesses, which the Board has not found credible.  As 
the preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for residuals of a brain injury, to include headaches, 
and loss of teeth is denied. 

Due to the finding that service connection for residuals of brain 
injury is not warranted, service connection on a secondary basis 
for severe headaches is also not warranted.  See 38 C.F.R. 
§ 3.310. 


ORDER

Entitlement to service connection for residuals of head injury is 
denied.

Entitlement to service connection for loss of teeth is denied.

Entitlement to service connection for severe headaches is denied.


REMAND

New regulations have been implemented with regard to stressor 
determinations for PTSD.  Per the new regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); an in-service 
stressor consistent with the places, types, and circumstances of 
service (satisfactorily established by lay testimony) that has 
been medically related to the Veteran's fear of hostile military 
or terrorist activity by a VA psychiatrist or psychologist, or 
one contracted with by VA; and the Veteran's PTSD symptoms have 
been medically related to the in-service stressor by a VA 
psychiatrist or psychologist, or one contracted with by VA.  See 
38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 
13, 2010).  

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 
Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary 
effect of the amendment of § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  In place of corroborating 
reported stressors, a medical opinion must instead be obtained 
from a VA, or VA contracted, psychiatrist or psychologist.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

The Board acknowledges the assessment of PTSD and vascular 
dementia rule out AD rendered by a February 2008 VA physician, 
and such record contains notation of the Veteran's experiences 
during the Korean War.  However, a prior September 2004 entry 
reflects that a screening for PTSD was negative, and in August 
2008 the Veteran underwent a VA psychiatric evaluation, at which 
time the VA examiner determined that the Veteran did not endorse 
any PTSD symptoms, and that he had dementia vascular versus 
Alzheimer's.  In light of the initial diagnosis of PTSD and the 
Veteran's claimed stressors reflected in statements from the 
Veteran and testimony before the Board, it has been determined 
that the Veteran should undergo a VA examination to assess 
whether he has PTSD due to stressors incurred in service.  

Finally, the RO should ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
with regard to the PTSD issue on appeal.  VA has a duty to notify 
the Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Proper notice, which notifies him of the evidence and information 
necessary to support his claims must be issued to the veteran.  
The Veteran should also be notified of the new regulations per 
38 C.F.R. § 3.304(f)(3) (2010) and 75 Fed. Reg. 39843 - 39852 
(July 13, 2010).  Along with ensuring proper VCAA notice 
pertaining to his claims, VA is also instructed to provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, this matter is remanded to the Appeals Management 
Center in Washington, D.C. for it to complete the following:

 (Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).  
Expedited handling is requested.)

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the Veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice should also include 
the new regulations per 38 C.F.R. 
§ 3.304(f)(3) (2009 and 2010 Supplement) 
and 75 Fed. Reg. 39843 - 39852 (July 13, 
2010).  

2.  After completion of the above, 
schedule the Veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders that 
are present.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  
The examiner should determine the diagnoses 
of any currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete review 
of comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  

a)  The examiner should determine whether 
the Veteran currently suffers from PTSD 
related to his fear of hostile military or 
terrorist activity while on active duty, 
and whether it is adequate to support a 
diagnosis of PTSD.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or  threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming  artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the  event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

While the Veteran's statements with respect 
to specific head and facial injuries have 
not been found to be credible, the evidence 
does confirm that he served as a combat 
engineer in Korea during a period of war.  
Events associated with such a specialty 
should be considered as appropriate. 

b)  For any other psychiatric diagnosis, to 
include generalized anxiety disorder, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
more) that any currently diagnosed 
psychiatric disorder, to include 
generalized anxiety disorder, is a result 
of service or any incident therein.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

3.  After completion of the above, 
review the expanded record and readjudicate 
entitlement to service connection for PTSD, 
to include under the provisions of 
38 C.F.R. § 3.304(f)(3) (2010) and 75 Fed. 
Reg. 39843 - 39852 (July 13, 2010).  If the 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by VA; 
however, the Veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


